13‐1194(L) 
GAMCO v. Vivendi 
 
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                      
                             August Term 2015 
 
         (Argued: March 3, 2016       Decided: September 27, 2016) 
                                           
                         No. 13‐1194(L), 13‐1377(XAP) 
                                           
                   –––––––––––––––––––––––––––––––––––– 
                                           
 GAMCO INVESTORS, INC., GAMCO GLOBAL SERIES FUNDS, INC., GABELLI CAPITAL 
   ASSET FUND, THE GABELLI VALUE FUND, INC., THE GABELLI ASSET FUND, THE 
   GABELLI GLOBAL MULTIMEDIA TRUST INC., THE GABELLI EQUITY TRUST, INC., 
                                           
                      Plaintiffs‐Appellants‐Cross‐Appellees,   
                                           
THE GAMCO MATHERS FUND, THE GABELLI CONVERTIBLE AND INCOME SECURITIES 
           FUND, INC., GAMCO INTERNATIONAL GROWTH FUND, INC. 
                                           
                                    Plaintiffs,   
                                           
                                        ‐v.‐ 
                                           
                    VIVENDI UNIVERSAL, S.A., VIVENDI S.A., 
                                           
                     Defendants‐Appellees‐Cross‐Appellants. 
                                           
                   –––––––––––––––––––––––––––––––––––– 
 
Before:     CABRANES, LIVINGSTON, and LYNCH, Circuit Judges.   
 




                                     1 
       Plaintiffs‐Appellants‐Cross‐Appellees,  so‐called  “value  investors,”  appeal 
from the judgment of the United States District Court for the Southern District of 
New  York  (Scheindlin,  J.),  granting  judgment  to  the  Defendants  because  they 
had  rebutted  the  fraud‐on‐the‐market  presumption  of  reliance  invoked  by  the 
Plaintiffs  as  part  of  their  claim  under  §  10(b)  of  the  Securities  Exchange  Act  of 
1934,  15  U.S.C.  §  78j(b).    For  the  reasons  stated  below,  we  AFFIRM  the 
judgment of the district court. 
        
                               ANDREW  J.  ENTWISTLE,  Entwistle & Cappucci LLP, New 
                               York,  N.Y.  (Vincent  R.  Cappucci,  Arthur  V.  Nealon, 
                               Jordan  A.  Cortez,  Entwistle  &  Cappucci  LLP,  New 
                               York,          N.Y.,       on         the        brief),     for 
                               Plaintiffs‐Appellants‐Cross‐Appellees. 
 
                               MARK  A.  PERRY,  Gibson,  Dunn  &  Crutcher  LLP, 
                               Washington,  D.C.  (Miguel  A.  Estrada,  Lucas  C. 
                               Townsend, Gibson, Dunn & Crutcher LLP, Washington, 
                               D.C.;  Caitlin  J.  Halligan,  Gabriel  K.  Gillett,  Gibson, 
                               Dunn  &  Crutcher  LLP,  New  York,  N.Y.;  James  W. 
                               Quinn,  Gregory  Silbert,  Weil,  Gotshal  &  Manges  LLP, 
                               New  York,  N.Y.;  Daniel  Slifkin,  Timothy  G.  Cameron, 
                               Cravath, Swaine & Moore LLP, New York, N.Y., on the 
                               brief), for Defendants‐Appellees‐Cross‐Appellants. 
 
PER CURIAM: 

       This  appeal  stems  from  the  same  set  of  underlying  facts  as  those  in  In re 

Vivendi S.A. Securities Litigation,  Nos.  15‐180‐cv(L),  15‐208‐cv(XAP),  in  which  we 

have  today  issued  a  separate  opinion.    Plaintiffs‐Appellants‐Cross‐Appellees 

(collectively,  “GAMCO”)  are  so‐called  “value  investors”  who  make  their  own 

estimation of the value of a publicly‐traded company’s securities and attempt to 




                                               2 
buy such securities when the market price is lower than its own valuation, betting 

that  the  market  price  will  rise  over  time.    Between  2000  and  2002,  GAMCO 

invested  in  the  securities  of  Defendants‐Appellees‐Cross‐Appellants  Vivendi 

Universal, S.A. and Vivendi S.A. (collectively, “Vivendi”).    Thereafter, when the 

nature of Vivendi’s liquidity situation came to light, the price of those securities 

dropped dramatically.   

       GAMCO  subsequently  brought  a  securities  fraud  action  against  Vivendi 

under § 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. 

§ 78j(b),  as  well  as  the  Securities  Exchange  Commission’s  (“SEC”)  Rule  10b–5 

(“Rule  10b–5”)  promulgated  thereunder,  17  C.F.R.  § 240.10b–5.    After  a  bench 

trial  solely  on  the  question  whether  Vivendi  successfully  rebutted  the 

fraud‐on‐the‐market presumption of reliance invoked by GAMCO to satisfy the 

reliance  element  of  its  § 10(b)  claim,  see  Basic  Inc.  v.  Levinson,  485  U.S.  224,  247 

(1988),  the  District  Court  for  the  Southern  District  of  New  York  (Scheindlin,  J.) 

entered judgment for Vivendi.    See GAMCO Investors, Inc. v. Vivendi, S.A., 927 F. 

Supp. 2d 88, 91 (S.D.N.Y. 2013) (“GAMCO”).    GAMCO now appeals.1 


       1  Vivendi also cross‐appeals from the district court’s determination that Vivendi 

was  barred  by  collateral  estoppel  from  contesting  the  other  elements  of  GAMCO’s 
§ 10(b)  claim.    Because  we  affirm  the  district  court’s  decision  in  favor  of  Vivendi,  we 
need not reach this claim. 


                                                 3 
                                      DISCUSSION 

        “On  appeal  from  a  bench  trial,  the  district  courtʹs  findings  of  fact  are 

reviewed for clear error and its conclusions of law are reviewed de novo.”    Beck 

Chevrolet  Co.,  Inc.  v.  Gen.  Motors  LLC,  787  F.3d  663,  672  (2d  Cir.  2015)  (quoting 

Mobil Shipping & Transp. Co. v. Wonsild Liquid Carriers Ltd., 190 F.3d 64, 67 (2d Cir. 

1999)).     

        To succeed on a § 10(b) and Rule 10b–5 claim, a plaintiff must prove “(1) a 

material  misrepresentation  or  omission  by  the  defendant;  (2)  scienter;  (3)  a 

connection between the misrepresentation or omission and the purchase or sale of 

a security; (4) reliance upon the misrepresentation or omission; (5) economic loss; 

and (6) loss causation.”    Halliburton Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398, 

2407 (2014) (quoting Amgen Inc. v. Conn. Retirement Plans and Tr. Funds, 133 S. Ct. 

1184,  1192  (2013)).    The  traditional  way  a  plaintiff  demonstrates  reliance  is 

directly,  i.e.  “by  showing  that  he  was  aware  of  a  company’s  statement  and 

engaged in a relevant transaction . . . based on that specific misrepresentation.”   

Id.  (quoting  Amgen,  133  S.  Ct.  at  1192)).    However,  a  plaintiff  may,  in  some 

circumstances, invoke a “rebuttable presumption of reliance.”    Id. at 2408.    This 

presumption rests on the “‘fraud‐on‐the‐market’ theory” which states “that ‘the 




                                               4 
market  price  of  shares  traded  on  well‐developed  markets  reflects  all  publicly 

available  information,  and,  hence,  any  material  misrepresentations.’”    Id. 

(quoting Basic, 485 U.S. at 246).    Because “the typical ‘investor who buys or sells 

stock  at  the  price  set  by  the  market  does  so  in  reliance  on  the  integrity  of  that 

price’—the belief that it reflects all public, material information— . . . his ‘reliance 

on any public material misrepresentations . . . may be presumed for purposes of a 

Rule 10b–5 action.’”    Id. (quoting Basic, 485 U.S. at 247).    But the presumption, as 

its name suggests, is rebuttable.2    “Any showing that severs the link between the 

alleged misrepresentation and either the price received (or paid) by the plaintiff, 

or  his  decision  to  trade  at  a  fair  market  price,  will  be  sufficient  to  rebut  the 

presumption . . . .”    Id. (quoting Basic, 485 U.S. at 248) (alteration omitted).     

       As  an  initial  matter,  GAMCO  argues  that  the  District  Court  “erred  in 

concluding  that  .  .  .  because  Vivendi  demonstrated  that  Plaintiffs  are  value 

investors[,]  Vivendi  .  .  .  proved  [GAMCO]  did  not  rely  on  the  integrity  of  the 



       2   To demonstrate successfully that the presumption should apply in a given case, 
“a plaintiff must [show] . . . (1) that the alleged misrepresentations were publicly known, 
(2) that they were material, (3) that the stock traded in an efficient market, and (4) that 
the  plaintiff traded the stock between  the time the  misrepresentations were made  and 
when  the  truth  was  revealed.”    Id.    It  was  not  contested  at  the  trial  that  the 
presumption itself applied, only whether it had been rebutted. 

        


                                               5 
market  in  purchasing  Vivendi  [securities].”    GAMCO  Br.  at  41.    According  to 

GAMCO,  though  it,  like  most  value  investors,  does  not  believe  that  the  market 

price necessarily equals, at any given time, the efficient value of a security (and 

thus makes its money by identifying under‐ or over‐valued securities), Halliburton 

forecloses  the  conclusion  that  this  fact  alone  suffices  to  rebut  the  presumption.3   

Vivendi,  for  its  part,  suggests  that  such  a  showing  indeed  suffices  to  rebut  the 

presumption.    See Vivendi Br. at 33; cf. Teamsters Loc. 445 Freight Div. Pension Fund 

v.  Bombardier  Inc.,  546  F.3d  196,  199  n.4  (2d  Cir.  2008)  (“The  .  .  . 

fraud‐on‐the‐market  theory  involves  [the]  rebuttable  presumption[] . . . 

‘that . . . investors rely on the market price of securities as an accurate measure of 

their  intrinsic  value.’”  (quoting  Hevesi  v.  Citigroup  Inc.,  366  F.3d  70,  77  (2d  Cir. 

2004)). 

       It is true that the district court reasonably found facts that demonstrate that 

GAMCO’s purchasing decisions relied in large part on an independent valuation 


       3    See Halliburton, 134 S. Ct. at 2410 (“Debates about the precise degree to which 
stock prices accurately reflect public information are . . . largely beside the point.”); id. at 
2411 (noting that “there is no reason to suppose that . . . the value investor[] is as 
indifferent to the integrity of market prices as Halliburton suggests”); but see id. (noting 
that “Basic never denied the existence of [value] investors,” as “Basic concluded only that 
‘it is reasonable to presume that most investors . . . will rely on the security’s market price 
as an unbiased assessment of the security’s value in light of all public information.’” 
(quoting Amgen, 133 S. Ct. at 1192)).     


                                               6 
of the worth of Vivendi’s securities that was separate and distinct from the market 

price.    The  district  court  found  that  GAMCO  would  begin  by  calculating  a 

“Private  Market  Value[]”  (“PMV”)  for  a  given  security  —  a  value  that 

approximated “the price that an informed industrialist would be willing to pay 

for [the company], if each of its segments were valued independently in a private 

market  sale.”    GAMCO,  927  F.  Supp.  2d  at  94–95.    GAMCO  would  then 

compare  this  PMV  to  the  public  market  price.    If  there  was  a  sufficiently  large 

“spread between [the] PMV and the market price,” and if there was evidence of 

the  existence  of  a  “catalyst,”  id.  at  94–96,  or  “some  dynamic  that  [GAMCO 

thought  was]  going  to  help  surface  value  over  time,”  J.A.  359,  then  GAMCO 

would  generally  elect  to  purchase  the  security  in  question.    Employees  at 

GAMCO often referred to its PMV as the “intrinsic value” of the stock, see, e.g., 

J.A. 338, 508, and frequently referred to the market price, in contrast, as reflecting 

the whims of the sometimes “irrational . . . Mr. Market,” J.A. 358. 

       Though the district court indeed found that GAMCO does not necessarily 

consider the market price to be an efficient reflection of the objective value of a 

security  at  any  given  time,  however,  it  explicitly  disclaimed  any  reading  of  its 

opinion  as  suggesting  that  this  fact  was  sufficient,  on  its  own,  to  rebut  the 




                                              7 
presumption.    See GAMCO,  927  F.  Supp.  2d  at  102  (“[O]ne  can  imagine  a  case 

where an investor . . . used the market price of a security merely as a comparator 

with  a  private  method  of  valuation,  but  in  which  the  fraud  on  the  market 

presumption  could  not  fairly  be  rebutted,  because,  but  for  the  material 

misstatements,  that  investor  would  not  have  transacted  in  the  securities  at 

issue.”).    We  thus  decline  to  explicate  the  contours  of  Halliburton  here,  further 

theorize  on  the  presumption,  or  otherwise  address  the  relevance  of  the  typical 

value  investing  model  to  a  rebuttal  showing.    The  district  court’s  holding  was, 

instead,  based  on  a  much  narrower  theory:  that,  given  the  facts  in  the  record, 

Vivendi proved that GAMCO would have purchased Vivendi securities even had 

it known of Vivendi’s alleged fraud.    See Halliburton, 134 S. Ct. at 2408 (observing 

that a defendant may rebut the presumption by demonstrating, inter alia, “that a 

plaintiff  would  have  bought  or  sold  the  stock  even  had  he  been  aware  that  the 

stock’s price was tainted by fraud”); Kline v. Wolf, 702 F.2d 400, 403 (2d Cir. 1983) 

(noting that the presumption may be rebutted through a showing “that plaintiffs 

did not significantly rely on the integrity of the market or that, even if they had 

known  of  the  alleged  misrepresentation,  they  would  still  have  purchased  the 

stock”).4    GAMCO argues that this factual conclusion was error, and asserts that 

       4     The district court found facts sufficient to establish that that it was more likely 

                                                 8 
“[i]t  was  clearly  erroneous  for  the  District  Court  to  find  that  a  sophisticated 

financial manager would purchase securities in advance of undisclosed adverse 

information which would have the predic[t]able impact of causing market prices 


than  not  that  GAMCO  would  have  purchased  the  relevant  securities  even  if  it  had 
known that Vivendi’s statements were misrepresenting its liquidity.    See GAMCO, 927 
F. Supp. 2d at 97 (finding, inter alia, that “the liquidity crisis at Vivendi was irrelevant to 
Plaintiffs’ investment decisions”).    Nevertheless, GAMCO takes issue with the district 
court’s approach to determining whether GAMCO would have purchased the security 
even  if  it  had  known  there  was  a  fraud.    Specifically,  GAMCO  questions  the  district 
court’s  reliance  on  the  argument  that  GAMCO  would  have  considered  Vivendi’s 
securities a more attractive investment had Vivendi fully divulged its liquidity problems 
to  the  entire  market  prior  to  GAMCO’s  purchase.    See  id.  at  102  (where  the  district 
court observes that “in this counterfactual scenario [where Vivendi did not commit any 
fraud]  .  .  .  the  price  of  Vivendi  ADS’s  would  have  been  lower”  as  the  market  price 
would  have  fallen  with  revelation  of  the  truth,  and  thus  “Plaintiffs  would  have  seen 
Vivendi as a more attractive investment”).    GAMCO does not necessarily question the 
premise  that,  if  Vivendi  had  fully  disclosed  its  liquidity  problems  to  the  market,  then 
the market would likely have internalized the value of those problems, the stock’s price 
would have fallen, and the spread between the PMV and the market price would thus 
have been larger.    Nor does GAMCO deny that it may have purchased the security at 
this lower price had there been no fraud at all.    Rather, GAMCO contests the relevance 
of  the  district  court’s  inquiry  to  what  GAMCO  believes  is  the  central  issue,  namely 
whether GAMCO would have purchased shares “at the same price[]” had it been aware 
that  many  of  Vivendi’s  statements  were  fraudulent.    Id.  at  103  (emphasis  added) 
(internal quotation marks omitted); see also Halliburton, 134 S. Ct. at 2408 (noting that a 
defendant may rebut the presumption by showing “that a plaintiff would have bought 
or sold the stock even had he been aware that the stock’s price was tainted by fraud”).     
        Though we observe that GAMCO’s framing of the appropriate inquiry has much 
to recommend it, we need not conclusively endorse it here.    Even adopting, arguendo, 
GAMCO’s  preferred  framing,  see  GAMCO  Br.  at  27  n.11  (acknowledging  that  the 
presumption  may  be  rebutted  by  showing  that  a  “plaintiff  would  have  purchased  the 
stock at the same price even if she had known of the fraud”), the district court did not 
clearly  err  in  concluding,  as  detailed  herein,  that  revelation  of  Vivendi’s  liquidity 
problems would not have changed GAMCO’s purchasing decisions.     
         


                                                 9 
to  decline.”    GAMCO  Reply  Br.  at  8.    Our  review  of  the  record  demonstrates 

that  it  was  not  “clearly  erroneous”  for  the  district  court  to  so  conclude  as  to 

GAMCO itself.    Under that deferential standard of review, we must accept the 

district  court’s  findings  of  fact  “unless  we  have  a  definite  and  firm  conviction 

that a mistake has been committed.”    Souratgar v. Lee, 720 F.3d 96, 103 (2d Cir. 

2013)  (internal  quotation  marks  omitted).    We  therefore  need  not,  and  do  not, 

decide  whether  we  would  have  reached  the  same  factual  conclusions  as  the 

district court. 

       First,  though  GAMCO  repeatedly  asserts  on  appeal  that  it  is  all  but 

unthinkable  that  a  sophisticated  investor  would  ever  buy  a  security  if  he  was 

aware its market price might be tainted by fraud, the idea was not so ridiculous 

to the Chief Investment Officer of Gabelli & Co.    Asked whether he would “buy 

a stock in a company . . . [where he] knew . . . the price was inflated as a result of 

a  management  fraud,”  Mario  Gabelli  testified  that  such  a  purchase  was 

“possible,  but  very  unlikely,”  and  clarified  that  he  would  “assign  a  90‐10 

probability”  to  such  a  scenario.    J.A.  530–31.    He  went  on  to  qualify  this 

statement, noting “[t]here would have to be a lot of other circumstances.”    Id. at 

531.    The  district  court  largely  dismissed  Gabelli’s  testimony  as  “motivated 




                                             10 
hairsplitting  by  an  interested  witness.”    GAMCO,  927  F.  Supp.  2d  at  94.    It  is 

thus  highly  significant  that  a  prominent  witness  the  district  court  believed  was 

exaggerating the facts in favor of the plaintiffs admitted on the stand that, in the 

abstract,  there  was  a  ten  percent  possibility  that,  in  a  given  case,  he  would  buy 

stock inflated by fraud.    Such testimony, at minimum, established — in contrast 

to  GAMCO’s  repeated  suggestions  —  that  GAMCO  had  no  ironclad  policy 

against purchasing a stock it believed might be inflated by fraud, provided that 

other circumstances made the deal one worth pursuing. 

       To that end, the record in this case includes sufficient evidence supporting 

the  district  court’s  finding  that  such  circumstances  were  present  here:  in  other 

words that, even if aware of Vivendi’s liquidity problems and its concealment of 

those problems, GAMCO would still have believed the deal it made was a good 

one.    As  already  noted,  the  district  court  reasonably  found  that  the  core  of 

GAMCO’s  investment  decisions  could  be  reduced  to  two  questions:  first,  was 

there a  material  spread  between  market  price  and  PMV,  and  second, was  there 

reason to believe a catalyst would cause the market to recognize this discrepancy 

in the next two to five years.    Evidence in the record also supported the district 

court’s conclusion that, had GAMCO known of the liquidity problems at Vivendi, 




                                              11 
such knowledge would not have altered the answers to either of these questions.     

       As to the spread, Andrew Rittenberry, the analyst primarily responsible for 

calculating Vivendi’s PMV in the relevant period, testified that, once he learned of 

the liquidity crisis at Vivendi (as the fraud came to light), the knowledge of the 

liquidity  problems  had  no  “impact  [on  his]  PMV  calculation,”  as  he  believed 

those  problems  constituted  “a  short‐term  issue  .  .  .  .  [s]omething  that  could  be 

solved within a year or so.”    J.A. 401‐03.    Rittenberry also testified that PMV was 

generally  calculated  to  anticipate  the  value  of  the  company  over  the  long  haul.   

This testimony further supports the district court’s factual finding that GAMCO 

would not have believed that a short‐term problem, especially one that it did not 

perceive  to  be  as  significant  as  the  market  ultimately  came  to  believe  it  was, 

would affect its calculation of the spread.    See J.A. 368 (noting that, in calculating 

the  PMV,  Rittenberry  “projected  the  business  performance  of  [the]  differen[t] 

pieces of the business over a five‐year period”); J.A. 383 (“[T]he goal in buying a 

stock  is  to  have  it  appreciate  50  percent  over  a  two‐year  period”);  J.A.  527 

(testimony of Mario Gabelli: “So  the  way  we  think  is  like  a  McKinsey  thinking 

out  over  the  next  five  or  ten  years”).    Thus,  the  record  supports  the  district 

court’s  conclusion  that,  if  GAMCO  had  known  of  the  liquidity  problems  and 




                                             12 
their  concealment,  GAMCO  would  still  have  believed  Vivendi’s  PMV  to  be 

“materially higher” than the public market price.    J.A. 363.     

       Second, it was also not clearly erroneous for the district court to conclude 

that  knowledge  of  Vivendi’s  liquidity  problems  would  not  have  changed 

GAMCO’s belief that a catalyst was likely — i.e., its belief that the market price 

would rise towards the PMV, if not immediately, then over the course of the next 

several years.    Such evidence came in various forms.    First, GAMCO continued 

to  buy  Vivendi  securities  as  the  full  extent  of  Vivendi’s  alleged  fraud  came  to 

light.    GAMCO  argues  that  this  information  is  hardly  dispositive  of  whether 

GAMCO would have purchased prior to the revelation of the fraud at the same 

price at which it purchased (given that the revelation caused the market price to 

fall  as  fraud‐induced  inflation  dissipated).    That  may  indeed  be  so,  but  the 

evidence  is  specifically  relevant  to  the  narrower  question  whether  knowledge  of 

the liquidity problems would have affected GAMCO’s belief in the existence of a 

catalyst.    That  GAMCO  continued  to  buy  reasonably  suggested  to  the  district 

court  that  GAMCO  still  believed  a  catalyst  to  be  on  the  horizon  (and  thus 

demonstrated  that  the  liquidity  problems  had  not  altered,  and  would  not  have 

altered,  this  conclusion).    Further,  Gabelli  testified  that  a  “change  of 




                                            13 
management” was one of the most frequent catalysts on which GAMCO would 

rely  in  purchasing  a  stock.    J.A.  482.    This  testimony  further  reinforced  the 

district court’s factual findings: had GAMCO known of the liquidity problems at 

Vivendi  (notwithstanding  whether  they  had  been  fraudulently  concealed),  the 

potential for a change in management would have seemed even more likely.   

       In short, evidence in the record supported the district court in concluding 

that, had GAMCO known of Vivendi’s liquidity problems, GAMCO would still 

have believed, first, that Vivendi’s securities were substantially undervalued by 

the market and second, that an event was likely to happen in the next few years 

that  would  awaken  the  market  to  that  fact.    Further,  the  record  provided 

sufficient  evidence  to  find  that  GAMCO  would  have  believed  that,  even  if  the 

liquidity  crisis  in  fact  came  to  light,  it  would  resolve  within  a  short  period  of             

time — and thus, that even if the market price might go down in the short run, 

the  potential  for  long‐term  profit  still  remained.    In  other  words,  whereas  one 

can imagine situations in the abstract where a sophisticated investor, apprised of 

a  fraud,  would  necessarily  conclude  that  a  security  was  no  longer  a  logical 

purchase, the district court did not clearly err in concluding, on this record, that 

in  this  case,  and  with  regard  to  this  particular  fraud,  GAMCO  would  still  have 




                                                14 
viewed  Vivendi’s  securities  as  a  profitable  investment  —  even  if  it  might  have 

been concerned about the hidden liquidity risks. 

       GAMCO counters this extensive evidence by citing, almost exclusively, to 

testimony  of  Andrew  Rittenberry,  which  GAMCO  employs  to  argue  that  the 

district  court’s  factual  findings  were  clearly  erroneous.    Asked  whether, 

assuming the information “did not affect [his] PMV calculation, a liquidity crisis 

would similarly not affect [his] buy, sell, or hold recommendation,” Rittenberry 

replied, “[n]o, not necessarily.”    J.A. 401.    “The big driver,” he continued, “[is] 

PMV.    But the discount to the PMV between the market price and the PMV is a 

key  factor.    If  there  is  a  liquidity  crisis  or  some  type  of  event  like  that,  you 

would expect the discount to widen.    I mean you would expect the stock to go 

down.”    Id.    When further asked whether he “would expect the public market 

price to go down,” Rittenberry answered, “[y]es.    You wouldn’t want to buy it 

in front of that — if you thought it was going to go down, you would wait to buy 

it or buy more or recommend to buy more at that point.”    Id.     

       Pointing to Rittenberry’s testimony, GAMCO argues that even if it would 

not have believed the liquidity problems to affect Vivendi’s PMV, and even if it 

would  still  have  believed  it  likely  the  investment  would  be  profitable  over  the 




                                              15 
long run, the record renders clearly erroneous the district court’s finding that it 

would  have  purchased  Vivendi’s  securities  had  it  known  of  the  fraud.    This  is 

because, GAMCO argues, even if it indeed still thought Vivendi securities were 

materially  undervalued  notwithstanding  the  crisis,  it  would  have  waited  until 

the  liquidity  crisis  came  to  light  and  then  bought  the  stock.    Such  a  delayed 

purchase not only would have mitigated the risk associated with the undisclosed 

liquidity  problems  (as  fraud  always  creates  some  risk  that  the  underlying 

calculations  are  erroneous),  but  also  would  have  potentially  netted  GAMCO  a 

more profitable investment. 

       It  was  not  clearly  erroneous,  however,  for  the  district  court  to  find  that 

GAMCO would indeed have purchased Vivendi’s securities at the price quoted, 

rather  than  simply  await  the  potential  of  a  public  liquidity  crisis.    First,  both 

Rittenberry’s  testimony  and  GAMCO’s  argument  rest  on  the  assumption  that 

Rittenberry (and GAMCO) would have known that the stock price would indeed 

go down upon revelation of the liquidity crisis.    As already noted, however, the 

district court reasonably found facts demonstrating that Rittenberry, or GAMCO, 

apprised  of  the  hidden  liquidity  risks,  would  not  have  been  so  certain.    At  the 

time GAMCO had to make its purchasing decision, even if it had known of the 




                                             16 
fraud, it would not have been able to see the future.    And the record evidence as 

to how GAMCO would have approached determining how likely it was that the 

hidden risks would be exposed in a way that would materially affect the market 

price does not support GAMCO’s position.     

       Thus,  Rittenberry  testified  that,  when  he  did  find  out  about  the  liquidity 

problems,  he  believed  that  they  constituted  a  very  short‐term  concern  with 

minimal  impact  on  Vivendi’s  value.    It  was  therefore  not  clearly  erroneous  for 

the  district  court  to  infer  that  GAMCO,  privy  to  this  information  prior  to  its 

relevant  purchases,  would  have  believed  it  possible  that  the  crisis  would  pass 

without incident or public revelation, or at minimum be uncertain as to just how 

the market would value the crisis were it to come to light.    Given that the record 

makes clear that GAMCO would, in at least some circumstances, have purchased 

a  security  even  believing  it  was  tainted  by  fraud,  it  is  highly  relevant  that  the 

record  also  provides  sufficient  evidence  to  find  that  GAMCO  would  have 

believed this particular fraud unlikely to become material. 

       Further,  against  this  uncertainty  of  a  future,  hypothetical  better  deal,  the 

record provided evidence that GAMCO had reasons to believe the deal — which, 

as  already  noted,  would  have  appeared  to  be  a  good  one  —  could  get  worse  if 




                                              17 
GAMCO waited.    As Rittenberry testified, the premise of GAMCO’s model was 

that it found a stock was “trad[ing] at a discount to what [GAMCO believed] it[] 

[was] worth temporarily,” and that “that discount [would] . . . narrow over time.”   

J.A. 357 (emphasis added).    As a general matter, then, to wait, rather than buy 

the stock, always risked the possibility that the prophesied catalyst would come 

early,  or  that  the  market  would  recognize  that  the  value  of  the  stock  was 

depreciated.    Further,  Gabelli  testified  that  he  believed  the  market,  in  the 

aggregate,  to  be  “down  sharply”  by  the  beginning  of  2001,  J.A.  522,  and  in 

GAMCO’s  December  2000  Annual  Report  to  investors,  it  “forecast  .  .  .  an 

economic  (and  earnings)  recovery”  in  “the  second  half  of  2001”  which  would 

“help[] . . . renew investor confidence and revive the market,” J.A. 591.    To wait 

for  the  hypothetical  revelation  of  the  liquidity  problems,  then,  would  risk  not 

only  that  the  market,  specifically,  would  realize  that  Vivendi’s  stock  was 

undervalued, but also that the market, generally, would rebound and the market 

price  would  rise  accordingly,  sacrificing  the  spread.    It  was  not  clearly 

erroneous  for  the  district  court  to  conclude  that  GAMCO,  aware  of  the  fraud, 

would not have waited to buy the securities. 

      In  other  words,  the  premise  of  Rittenberry’s  testimony,  and  GAMCO’s 




                                           18 
argument, assumes what it seeks to prove: that GAMCO would have known that 

the  liquidity  problems  would  manifest  in  the  way  that,  in  hindsight,  they 

manifested, and would thus obviously have waited to buy if it purchased at all.   

But  the  district  court’s  rejection  of  that  conclusion  was  not  clearly  erroneous. 

Further,  GAMCO  exaggerates  the  probative  value  of  Rittenberry’s  testimony  in 

another way as well.    Even on its own  terms, Rittenberry’s testimony does not 

clearly  suggest  that  GAMCO  would  not  have  bought  if  it  had  known  of  the 

hidden  liquidity  risks.    Asked  whether  knowledge  of  such  a  hidden  crisis 

would  “not  affect”  his  buy  or  sell  recommendation,  Rittenberry,  not  unlike 

Gabelli, answered equivocally: “no, not necessarily.”    J.A. 401 (emphasis added).   

And, when describing what his recommendation would be, he did not say that he 

would  recommend  that  GAMCO  not  buy;  instead,  he  testified  that  “if  [he] 

thought  [the  market  price]  was  going  to  go  down,  [he]  would  wait  to  buy  it  or 

buy more or recommend to buy more at that point.”    Id. (emphasis added).    In other 

words, the district court did not have to read this testimony as GAMCO reads it.   

Instead, it could reasonably have read Rittenberry’s testimony as suggesting that 

GAMCO would buy and then wait and buy more if indeed the liquidity problems 

surfaced.    Such  an  approach  would  potentially  allow  GAMCO  to  ensure  it 




                                            19 
captured a good deal when it saw one while hedging against the possibility of an 

uncertain future. 

        It  may  seem  unlikely,  in  the  abstract,  that  an  investor,  aware  of  fraud, 

would  opt  to  purchase  a  given  security.    Nevertheless,  after  a  trial,  we  do  not 

review  a  district  court’s  factual  findings  for  whether  they  seem,  in  the  abstract, 

correct  —  we  review  the  record  for  sufficient  evidence  in  support  of  those 

judgments.    And  here,  the  record  at  the  trial  simply  does  not  establish  that  it 

was clearly erroneous for the district court to find that GAMCO, had it known of 

the liquidity problems at Vivendi, would have made the choice to buy the same 

securities it purchased.5       



        5  We  also  conclude  that  GAMCO’s  challenge  to  the  district  court’s  grant  of 
summary  judgment  is  unreviewable.    GAMCO  concedes  that  we  do  not  have 
jurisdiction  to  hear an  appeal from a  denial of  summary  judgment  after  a  trial,  unless 
the  “district  court’s  error  was  purely  one  of  law.”    Stampf  v.  Long  Island  R.R.  Co.,  761 
F.3d  192,  201  n.2  (2d  Cir.  2014);  see  GAMCO  Reply  Br.  at  31–32.    GAMCO  further 
acknowledges that  one  ground  on which the district  court denied summary judgment 
was  its  finding  that  “GAMCO  could  possibly  have  uncovered  non‐public  corrective 
information which would rebut the presumption of reliance.”    GAMCO Br. at 9; see also 
J.A.  92.    GAMCO  concedes  that,  as  a  legal  matter,  this  scenario  does  indeed  rebut  the 
presumption  of  reliance.    See  GAMCO  Br.  at  27  n.11  (noting  that  one  of  the 
“recognized ways to rebut the . . . presumption [is when] plaintiff possessed non‐public 
information  concerning  the  fraudulent  misstatements.”).    GAMCO  argues  that 
evidence  in  the  record  created  no  material  question  of  fact,  at  summary  judgment, 
whether  GAMCO  had  such  information.  This  argument  misses  the  point.    To  the 
degree  that  GAMCO  agrees  with  the  legal  standard  the  district  court  applied 
(non‐public  corrective  information  can  rebut  the  presumption  of  reliance)  and  argues 
only that the district  court erred in finding  a material question  of fact pursuant to  that 

                                                  20 
                                    CONCLUSION 

       Accordingly, and finding no merit in the Plaintiffs’ remaining arguments, 

we AFFIRM the judgment of the District Court. 




legal standard, at least one ground for the district court’s denial of summary judgment 
was not a pure error of law, but one of fact.    Thus, the denial is not reviewable by this 
Court.    See Stampf, 761 F.3d at 201 n.2. 

                                            21